DETAILED ACTION
This Office action is in response to the application filed on May 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on May 21, 2021.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zargari et al. (U.S. Pub. No. 2008/0180055 A1, reference provided as part of the Information Disclosure Statement “IDS”) in view of Deng et al. (U.S. Pub. No. 2003/0147191 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Zargari discloses (Fig. 1) a circuit (2) comprising: 
a first voltage sensor configured to determine a first voltage (the feedback 28 provides the input voltage and current information of the switching rectifier 20, Para. 0021); 
a current sensor configured to determine a first current (the feedback 28 provides the input voltage and current information of the switching rectifier 20, Para. 0021); 
a second voltage sensor configured to determine a second voltage (Para. 0021); and 
a compensation circuit (Compensation circuit 86a) configured to: 
determine an adjustment to the first current based on the frequency of the first voltage, the phase angle of the first voltage, the first current; and the second voltage (the compensation circuit 86a generates a compensation current to adjust the rectifier operation for unity or near-unity power factor, Para. 0024); and output a control signal based on the adjustment (the rectifier control unit 62 generates the control signals 24 to control the switches of the switching rectifier 20 based on the output signal of the compensation circuit 86a, Para. 0025).
Zargari fails to disclose a phase locked loop configured to determine a frequency of the first voltage and a phase angle of the first voltage.
Deng teaches a power factor control scheme (Fig. 4), comprising a phase locked loop (PLL 16) configured to determine a frequency of the first voltage and a phase angle of the first voltage (the PLL 16 determines the angle θ _grid that is the phase angle corresponding to the input voltages Va_g, Vb_g, Vc_g, Para. 0034-0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zargari to include a phase locked loop configured to determine a frequency of the first voltage and a phase angle of the first voltage, as disclosed in Deng to synchronize the power factor correction circuit with the grid voltage (Para. 0015).

In re claim 11, Zargari discloses a method (Fig. 1) comprising: 
determining, by a first voltage sensor, a first voltage (the feedback 28 provides the input voltage and current information of the switching rectifier 20, Para. 0021); 
determining, by a current sensor, a first current (the feedback 28 provides the input voltage and current information of the switching rectifier 20, Para. 0021); 
determining, by a second voltage sensor, a second voltage (Para. 0021); and 
determining, by a compensation circuit (Compensation circuit 86a), an adjustment to the first current based on the frequency of the first voltage, the phase angle of the first voltage, the first current; and the second voltage (the compensation circuit 86a generates a compensation current to adjust the rectifier operation for unity or near-unity power factor, Para. 0024); and
 outputting, by the compensation circuit, a control signal based on the adjustment (the rectifier control unit 62 generates the control signals 24 to control the switches of the switching rectifier 20 based on the output signal of the compensation circuit 86a, Para. 0025).
Zargari fails to disclose determining, by a phase locked loop, a frequency of the first voltage and a phase angle of the first voltage.
Deng teaches a power factor control scheme (Fig. 4), determining, by a phase locked loop (PLL 16), a frequency of the first voltage and a phase angle of the first voltage (the PLL 16 determines the angle θ _grid that is the phase angle corresponding to the input voltages Va_g, Vb_g, Vc_g, Para. 0034-0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zargari to determine, by a phase locked loop, a frequency of the first voltage and a phase angle of the first voltage as disclosed in Deng to synchronize the power factor correction circuit with the grid voltage (Para. 0015).

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 2, the prior art of record fails to disclose or suggest “a sine analyzer configured to determine a root mean square value of the first voltage and a root mean square value of the first current” in combination with other limitations of the claim.

Regarding to claim 3, the prior art of record fails to disclose or suggest “a third voltage sensor configured to determine a third voltage; and a voltage compensator configured to determine a power value based on a difference between the second voltage and the third voltage” in combination with other limitations of the claim. Claims 4-10 depend directly or indirectly from claim 3 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 12, the prior art of record fails to disclose or suggest “determining, by a sine analyzer, a root mean square value of the first voltage and a root mean square value of the first current” in combination with other limitations of the claim.

Regarding to claim 13, the prior art of record fails to disclose or suggest “determining, by a third voltage sensor, a third voltage; and determining, by a voltage compensator, a power value based on a difference between the second voltage and the third voltage” in combination with other limitations of the claim. Claims 14-20 depend directly or indirectly from claim 13 and are, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838